Case 1:11-cv-00691-LAK-RWL Document 2632 Filed 05/04/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Xx

 

UNITED STATES OF AMERICA,

-against-

: Case No. 19 CR 561 (LAP)
STEVEN DONZIGER, : 11 CV 691 (LAK)
Defendant. ;

- vats x

 

SCHEDULING ORDER REGARDING NON-PARTIES
GIBSON, DUNN & CRUTCHER LLP’S MOTION TO QUASHL

LORETTA A. PRESKA, United States District Judge:

In connection with the motion to quash filed by non-party Gibson, Dunn & Crutcher LLP,
and certain of its partners, the non-parties and the defendant Stephen Donziger have agreed to a
briefing schedule with respect to such motion. Pursuant to that agreement, it is hereby ordered
that:

Defendant Steven Donziger shall respond to Non-Parties Gibson, Dunn & Crutcher LLP
and Certain Partners’ Motion to Quash Subpoenas Served Under Federal Rule of Criminal
Procedure 17(c} on or before May 5, 2021;

Non-Parties Gibson, Dunn & Crutcher LLP and Certain Partners shall file any reply in

support of their motion on or before May 6, 2021.

SO ORDERED. 4, \V,
Dated: New York, New York MAC VA, Ny hip

Y
May 4. 2021 LORETTA A. PRESKA
United States District Judge

 

 
